DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 12 March 2021 have been fully considered.
Applicant’s arguments regarding priority, the rejections under section 112, and the rejection under section 102 over Kleinpeter are persuasive, and these rejections are withdrawn.
Applicant argues that Lin does not teach the newly-recited limitation.  Examiner respectfully disagrees for the reasons set forth in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 10, and 16 recite “wherein at least one attribute of the set of attributes for each content item is determined based on user interactions of the user with the plurality of content items.”  It is unclear whether what determining attributes means.  This could mean either that each 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US 2003/0084065 A1 (hereinafter “Lin”).

As per claims 1, 10, and 16, Lin teaches:
identifying a plurality of content items associated with a user (Lin [0017]-[0018]), where the images are content items, which are associated with a user via the attributes;
assigning a score to each of the plurality of content items, the score being based on a set of attributes of each content item and a set of user-specific weights, wherein at least one attribute of the set of attributes for each content item is determined based on user interactions of the user with the plurality of content items (Lin [0017], “The attributes of image use can include, for example, the number of times an image is disseminated by the user (e.g., through e-mail), the number of times an image is accessed or viewed by the user, the number of individuals who receive the image from the user, the number of times a user manipulates an image, or any other information from which it can be ;
selecting a first content item from the plurality of content items based on a score assigned to the first content item (Lin [0025]), where a representative image is the first content item; and
providing a message corresponding to the first content item to a client device associated with the user (Lin [0033]), where presenting the representative image is the message.

As per claims 3, 12, and 18, the rejection of claims 1, 10, and 16 is incorporated, and Lin further teaches:
wherein the message corresponding to the first content item comprises the first content item (Lin [0033]), where the representative image is displayed.

As per claims 4, 12, and 18, the rejection of claims 1, 10, and 16 is incorporated, and Lin further teaches:
wherein the message corresponding to the first content item comprises a link to a storage location for the first content item within a content management system (Lin [0034]), where the representative image is displayed such that the display is a link to the representative image.

As per claims 5, 13, and 19, the rejection of claims 1, 10, and 16 is incorporated, and Lin further teaches:
determining a user response to the message corresponding to the first content item (Lin [0024], [0034]), where viewing the message is the response; and
based on the user response to the message corresponding to the first content item and the attributes of the first content item, modifying the user-specific set of weights to generate an updated user-specific set of weights (Lin [0024]), where the number of accesses is used to modify the weights.

As per claims 6 and 14, the rejection of claims 5 and 13 is incorporated, and Lin further teaches:
wherein modifying the user-specific set of weights to generate the updated user-specific set of weights is based at least in part on a trained machine learning algorithm (Lin [0028]), where the heuristic is the algorithm.

As per claims 7 and 15, the rejection of claims 5 and 13 is incorporated, and Lin further teaches:
generating an updated score for each of the plurality of content items based on the updated user-specific set of weights (Lin [0025]), where the quality number is updated.

As per claim 8, the rejection of claim 7 is incorporated, and Lin further teaches:
selecting a second content item from the plurality content items, the selection of the second content item being based on an updated score assigned to the second content item according to the updated user-specific set of weights (Lin [0027]), where updating the quality number changes the image selected as the representative image.

As per claim 9, the rejection of claim 8 is incorporated, and Lin further teaches:
providing a second message corresponding to the second content item to the client device associated with the user (Lin [0027], [0033]), where the replacement representative image is presented.

As per claim 20, the rejection of claim 16 is incorporated, and Lin further teaches:
generating an updated score for each of the plurality of content items based on the updated user-specific set of weights (Lin [0025]), where the quality number is updated; and
selecting a second content item from the plurality content items, the selection of the second content item being based on an updated score assigned to the second content item according to the updated user-specific set of weights (Lin [0027]), where updating the quality number changes the image selected as the representative image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2003/0084065 A1 (hereinafter “Lin”), in view of Laight et al., US 2015/0213091 A1 (hereinafter “Laight”).

As per claim 2, the rejection of claim 1 is incorporated, but Lin does not teach:
wherein the set of attributes of each content item are at least partially based on actions of co-users associated with the user.

The analogous and compatible art of Laight, however, teaches considering likes – interactions of co-users associated with the user as claimed – in determining which pictures are most significant to a user (Laight [0061]).

It would therefore have been obvious to one of ordinary skill in the art to combine with Lin to consider other user’s like of a first user’s image as a quality metric, as they suggest “meaning” or “significance” (Lin [0021]) of the first user towards the image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159